
	

113 HR 4888 IH: Coordinated Recovery Initiative for Babies Act of 2014
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4888
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Ms. Clark of Massachusetts (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the identification and dissemination of best practices for medical professionals and
			 other health care providers relative to neonatal abstinence syndrome, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Coordinated Recovery Initiative for Babies Act of 2014 or the CRIB Act of 2014.
		2.Identification, treatment, and surveillance of neonatal abstinence syndrome
			(a)StudyThe Secretary of Health and Human Services (in this Act referred to as the Secretary) shall conduct a study to identify—
				(1)the most effective and beneficial methods that are currently available to identify the need for
			 treating and best treatment methods for, infants diagnosed with neonatal
			 abstinence syndrome;
				(2)barriers, including associated costs and limitations or disparities in the availability or scope of
			 health insurance coverage, that may hinder the clinical use of best
			 practices by medical professionals and other health care providers for the
			 identification and treatment of neonatal abstinence syndrome;
				(3)circumstances, such as populations with unique needs and health care settings with limited
			 resources, that may require particularized best practices for medical
			 professionals and other health care providers for the identification and
			 treatment of neonatal abstinence syndrome;
				(4)existing surveillance measures within the Department of Health and Human Services (in this Act
			 referred to as the Department) and in State health agencies relating to neonatal abstinence syndrome; and
				(5)areas in which information on neonatal abstinence syndrome and its surrounding circumstances is
			 insufficient, incomplete, or requires further study or analysis.
				(b)Advisory panel
				(1)EstablishmentThe Secretary shall convene an advisory panel (in this section referred to as the Panel) to identify and compile the best practices under subsection (c). The Secretary shall reconvene
			 the Panel for such purpose whenever the Secretary, with the advice of the
			 Panel, determines updates are needed to the list of best practices under
			 subsection (e), but no less than every 2 years.
				(2)MembersThe Panel shall be composed of 19 members, all of whom shall be medical professionals or health
			 care providers with expertise in neonatal abstinence syndrome. Members
			 shall represent the broad range of such professionals and providers
			 necessary to identify and compile the best practices for identification
			 and treatment of neonatal abstinence syndrome, including representatives
			 of—
					(A)The American Academy of Family Physicians.
					(B)The American Academy of Pediatrics.
					(C)The American Academy of Physician Assistants.
					(D)The American College of Nurse-Midwives.
					(E)The American College of Obstetricians and Gynecologists.
					(F)The American Hospital Association.
					(G)The American Medical Association.
					(H)The American Nurses Association.
					(I)The American Pharmacists Association.
					(J)The American Public Health Association.
					(K)The American Society for Addiction Medicine.
					(L)The American Society of Anesthesiologists.
					(M)The Association of State and Territorial Health Professionals.
					(N)The Association of Women’s Health, Obstetric, and Neonatal Nurses.
					(O)The Children’s Hospital Association.
					(P)The National Association of Medicaid Directors.
					(Q)The National Association of Nurse Practitioners in Women’s Health.
					(R)The National Association of Pediatric Nurse Practitioners.
					(S)The National Association of Social Workers.
					(3)Administrative supportThe Secretary shall provide appropriate administrative support, including technical assistance, to
			 the Panel.
				(c)Best practices; plan; reportNot later than 12 months after the date of enactment of this Act, the Secretary shall—
				(1)
					(A)identify and compile the best practices for medical professionals and other health care providers
			 for identifying and treating neonatal abstinence syndrome; and
					(B)identify any gaps in best practices for medical professionals and other health care providers that
			 may require additional research or analysis;
					(2)develop and implement a plan for the coordination and, if necessary, expansion and enhancement of
			 public health surveillance of neonatal abstinence syndrome that—
					(A)identifies the data necessary for a public health response to neonatal abstinence syndrome;
					(B)identifies any gaps in current surveillance or coordination that results in the lack of collection
			 of such data, including a lack of timeliness or standardization of data
			 reporting;
					(C)makes recommendations and provides assistance to the States to implement effective measures to
			 collect such necessary data by State health agencies; and
					(D)designates an appropriate agency in the Department to coordinate such data; and
					(3)not later than 18 months after the date of enactment of this Act, submit to the Congress a report
			 containing the Secretary’s findings and identifying issues that—
					(A)relate to neonatal abstinence syndrome, including its causes, identification, treatment,
			 prevalence, and effects; and
					(B)public health issues related to neonatal abstinence syndrome that would benefit from further study.
					(d)Dissemination of best practicesThe Secretary—
				(1)shall disseminate the best practices identified and compiled under subsection (c), including any
			 updates under subsection (e), directly or through arrangements with
			 nonprofit organizations, government agencies, or the media;
				(2)shall post such best practices on the public Internet site of the Department; and
				(3)may include in such dissemination any supplemental information which the Secretary determines to be
			 relevant and appropriate, in consultation with the Panel.
				(e)Updates to best practicesThe Secretary shall periodically, but no less often than every 2 years, review the best practices
			 identified under subsection (c) to ensure that such best practices are
			 up-to-date and reflect the views of the medical community, including
			 organizations listed in subsection (b)(2).
			(f)Appropriate agencyIn designating an appropriate agency within the Department under subsection (c), the Secretary
			 shall consider, among other factors, agency resources, purpose, expertise,
			 and capability to conduct public health programs and research.
			
